Citation Nr: 0308650	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right elbow fracture.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the decision, the RO denied service 
connection for a left shoulder disorder and also determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
right elbow fracture.  The veteran perfected appeals of both 
issues.  A hearing was held before the undersigned Member of 
the Board in March 2001.  The Board confirmed the denial of 
the claims in May 2001.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2002, 
the Court issued an order vacating the Board's decision and 
remanding the case for further action.


REMAND

There have been significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant..  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the order of November 2002, the Court stated that the 
Board had "failed to discuss adequately the amended duty to 
notify.  Specifically, the Board failed to discuss the 
requirement that the required notice to the appellant of the 
information and evidence necessary to substantiate his claim 
indicate which portion of any such information or evidence is 
to be provided by which party and failed to discuss whether 
any document in the record, including the Statements of the 
Case and other correspondence, satisfied that requirement."  

The Board finds that because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  The 
veteran was not provided a letter by the RO notifying him of 
the change in the law and the effect of the change on his 
claims, nor was he issued a supplemental statement of the 
case containing the new law and regulations.

In addition, the Board notes that the appellant argues that 
there may be additional items of relevant evidence which have 
not yet been obtained.  Specifically, the appellant's 
attorney has argued that additional records from Dr. Lee Ford 
might contain information relevant to the claims.  The RO 
must address these contentions.  The Board notes that the 
claims file contains a copy of a letter dated in May 1966 
from Dr. Ford, but does not contain the actual treatment 
records.  In addition, the veteran referenced several other 
health care providers in his March 2001 testimony.  Finally, 
the Board notes that the record reflects that the veteran was 
granted Social Security disability benefits in February 1976.  
That agency may have records which are relevant to the claim 
for VA benefits.  Accordingly, to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate his claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including a decision dated in February 
1976, as well as the medical records 
relied upon concerning that claim.

3.  The RO should attempt to obtain all 
available treatment records pertaining to 
the veteran's claimed disabilities, 
including the above referenced records 
pertaining to treatment in 1961 by Dr. Lee 
Ford, records from the Baptist Hospital in 
Memphis, and records from health care 
providers in Perryville, Arkansas and 
Fulton, Kentucky (per veteran's testimony 
of March 2001).  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




